                                                                                                                       ii
                                                                                         !I
                                                                                                                       i
                                                                                                                    .1 11
                                                                                                               '-       l1
                                 UNITED STATES DISTRICT COURT                                                        ·1·'
                                                                                                                    · 1
                                                                                                                      i
                                 EASTERN DISTRICT OF TENNESSEE                         :i
                                                                                         i
                                                                                                                       \
                                AT - - - - - - - - - - - - - -                           l
                                                                                      A,1~ 2 9 2020
                                                                                        -11:
                                                                               Clerk, l)! S. District Court
                                               )                              Eastern D,1strict of Tennessee
                                                                                      At Knoxville
                                               )                                         !
                                                                                        :i       I

                                                                                         f!
                                                                                                                      i
                                                                                                                     ·I
                                                                                         11
                                               )                                       :;                            ·1
     (Enter above the NAME of the                                                                                     i
                                                                                                                      I
      plaintiff in this action.)               )                                                                      I.
                                                                                        '.
                                                                                                                      '
                                                                                       ". ''
          V.                                   )                                       ,,;


lrc,u4k krn.e-r                                )
                                                                                      1
 Corcecl1onal Lomf)Jcy
                  I
                                               )                                       ii'
                                                                                         I .
                                                                                       •I:
                                                                                       qi
                                               )                                       ;!        I




     (Enter above the NAME of each                                                      ,.
                                                                                       :_ !1;
                                                                                       .:! ,
      defendant in this action.)               )                                         j !

                                                                                        II
                                                                                        ;j
                                                                                       li!
                          COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                   (42 U.S.C. Section 1983)

I.        PREVIOUS LAWSUITS
                                                                                       .: :
                                                                                       :I ,
          A.    . Have you begun other lawsuits in state or federal court dealing with ~ e same facts /
                  involved in this action or otherwise relating to your imprisonment? ~S ( ) NO 0
                                                                                         T
          B.     If your answer to A is YES, describe the lawsuit in the sp~ce below. _(If there is more
                 than one lawsuit, describe the additional iawsuits on another piece of;paper, using the
                 same outline.)                                                        ·;,!:
                                                                                        '.':
                                                                                        •!:
                 1.     Parties to the previous lawsuit:                                 ,I ,
                                                                                        I·
                                                                                        :~ 1

                                                                                        :!!


                        Plaintiffs: - - - - - - - - - - - - - - - - - - - ' , ' -
                                                                                        .,I·                          :1
                                                                                .. ,
                                                                                     -------
                                                                                        ii'                          ;I
                                                                                        ,,./!                         'i
                                                                                                                      'I
                                                                                                                      'I
                                                                                        Ii i                          ,!
                                                                                        ;i
                                                                                        ·i:                           :'I,
                        Defendants: - - - - - - - - - - - - - - - - - -j '- - - - - -                                 JI!
                                                                                                                      1j !
                                                                                             I                        1!1
                                                                                         l
                                                                                        :I:                           T
                                                                                                                      ,!
                                                                                                                      :11
                                                                                        11                            ,!!;\'
                                                                                       .:11:
                                                                                                                      ,!Ii,
                                                                                                                      .,
                                                                                             I
                                                                                        ,I                            \J
                                                      1                                 ·j
                                                                                             I
                                                                                                                      ;,
                                                                                                                      ,,
                                                                                        ·!ii                          1;
                                                                                             i                        1:
                                                                                                                          ,I
                                                                                             i                        :11! ,
                                                                     .i
           Case 3:20-cv-00474 Document 2 Filed 04/29/20 Page 1 of 8 PageID #: 7                                       ;jl
                                                                                                                      ,,,
                                                                                                                       !,
                                                                                                                       1:
      2.     COURT: (If federal court, name the district; if state court, name the county):



      3.     DOCKET NUMBER: - - - - - - - - - - - - - - - - - - -

      4.     Name of Judge to whom case was assigned: - - - - - - - - - - - -

      5.     Disposition: (For example: Was the case dismissed? Was it appealed_? Is it still
             pending?)-,-----------,------'------,---------

      6.     Approximate date of filing lawsuit: _ _ _ _ _ _ _ _ _ _ _ _ _ __

      7.     Approximate date of disposition: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




A.    Is there a prisoner grievance procedure in this institution? YES   (/7No (· )
B.    Did you rent the facts relating to your complaint in the prisoner grievance procedure?
      YES VJ NO ( )

C.    If your answer is YES,

      1.     What steps did you take?   I bJ  4    Q\   h,rn&-lbelv~c            cS<u:w 1 or

            ,rct4e c bri~1::s, Y-r-e.,,~psr::-1;ce -rY-
      2.     What was the result? ~ey fut J ~ (doltc ',~ de,?t:11 t-f'

             affl,,v -~        t!:i y   s~-fu /4c;>n
D.    If your answer to Bis NO, explain why not. _ _ _ _ _ _ _ _ _ _ _ _ __




E.    If there is no prison grievanc~ocedure in the institution, did you complain to the
      prison authorities? YES j,/f NO ( )

F_.   If your answer is.YES,

      1.                         X ~ersf' Yer rot t4::ffii;csl®Ji1,~(?(""
             What steps did you take?

             C»Je1 Ul\,tl'lwrve:-lJZll/"'@, Ck'lef cJ&bi~ a o:.,/:JL fartr'\

                                          2



 Case 3:20-cv-00474 Document 2 Filed 04/29/20 Page 2 of 8 PageID #: 8
              2.       What was the result?    f?v   ef!   ~ h ·my l ~ tG- v'C• '5 -1:-hre•it.:-l:t-,f)o/?__J
                       ~ s,;; J       oot ,=,)i,k ~"."l"" c;,,J -I;;IJ re& Z                   1,.,e1-lt, s,J
                       ~ +e:. ~ c.o,-r..pov 0 Q£kr b~'fl§t~¼di by~-IJye_C-n'pkrr. - /J-$-,M CJ
III.   PARTIES         -L   ~6U'e    You     ~.e,    ~C'd o P . ~ .                                             '   ·
       (In item A below, please your name in the first blank and place your present address in the
       second blank. Do the same for any additional plaintiffs.)

       A.     ~ame of plaintiff:    /J-n.-1:honvr C?tv~;/ /J.1c,/<e.-v/ #-L 1/f~//                              .
              Present address:   T--CC!-.t-, /k-L! 3 l'-/c> 01aa-,,i..t..b.y .fhr~uJ~f- 37d1lf
              Permanent home address:
                                           --------------------
              Address of nearest relative:
                                             --------------------
       (In item B below, place the FULL NAME of the defendant in the first blank, his official
       position in the second blank, and his place of employment in the third blank. Use item C for
       the additional names, positions, and places of erriployment of any additional defendants.)

       B.     Defendant:    ~1-sdcl-e.- hh«lrred--lW/.QI Lc(Y"\ok';(
                                             ~                                        I    •

              Official position:   WarclQ,f, W@h-hu r ~
              Place of employment:   /ro t.JS ~le-- Turvier (orrec/i ~/l (01'7\,f l.e--Je.
                                                                                     \j


       C.     Additional defendants:  o~-;-{
                                           //lctnqj':€£ C...~k, Li {brfer;_ ~ o .

                 ((}e)l~-y I 5e:9-e-a"1✓" fkvkl 116 C /'>-etJ-eCll\-1-'
                                                            .
                                                                        G-e/l-1:-r o...rvl
                 Wgeo rd: /Y}-e,t/a CAeF wl\cvk-JC/ryl Se/'~✓ ~J/yaJ<S'
                                               I



                 ccnd J;]).CD~C- L1 o~~" 11},. Bt c.•()("\ &rid Zi:fecval. f}fFo; r~
IV.    STATEMENT OF CLAIM

       (State here as briefly as possible the FACTS of your case. Describe how EACH defendant is
       involved. Include also the names of other persons involved, dates and places. DO NOT give
       any l~gal arguments or cite ~ny cases or statutes. If.you intend to allege a 1).umber of related
       claims, number and set forth each claiin in a separate paragraph. Use as much space as you
       need. Attach (?Xtra sheets, if necessary.) .     ~
        vef'5-  ead' /<lhb"ic:Yl6 't:>idtN;          -i:a+ Ll
                                                         I ocJf o           67--.t-C: &1 Cefef pct/'.
                                                                                        m
       +k flo~ al--iJie ~~-&nh-ecs..on ,-1:' and.Sbc>cJIJ w'GicJ~Li~Jte
                                                      3



       Case 3:20-cv-00474 Document 2 Filed 04/29/20 Page 3 of 8 PageID #: 9
     6cr-e&l :::Cp;:55e._c)    s:obe:--Af-m~-ld /Y\'f!_pJ:cal 4              ~&e,.if
    tne.-1$ /JC---1/3 on ?c]?r.Und: IYh1p~-eChvt W/1//~h>s u ..,ne-
    ~ my ue,II af"cJ ~Jtne-
               .                   .
                                            ;f;z: R.C/4
                                                    .
                                                        l>cl ac?GP;J;; -:Z:. i;}J/
                                                                         .

     kr ~tt-Vfr.,,k-):Jt:,l('j; pv-' tne- f?f\ Pc.Pr vb :z£·1 bd cJ:
     M-<Y 3d 0:-..f_c_f;;r(V\_. S"-e-~Lei p..,e- '4~/1,+-£,~-b6,:~
    D£f[e(,'- ~C--rve.) ;f\ -/-l_e,_,, OeeLler-bdCPf#.-: CJmc/ 01, d,:-)-:Ji)
             -~•                           I I
    ~e- £v[e;r       ,   &<~i:J.J to€.- De)* af-#Je.- ~ be,-f0:3t;," 7: 'tf,;
    --to 9; cot? /t\, r &.."'J 6-ey-~n-b-- ~1l~~ns on ¥ ,vJ:_),;!.-Ml:Effe
    -lo -/wD(a) o-f&Cr-~p:k 0lp ~~eJ·'rl'l~--she.-
    evtZA. p?s l'-+-e_J -t>~ - ~ Z~rh 6ufe yao Con 5-/jf} b~a-+
    *     f ~ 3 e. of") ~ u.d~d~ ~ rt &~LJ~ E RxJ.e..,~
    yau cu;tl e~T~~,,:leJ/4~ & -t-fo'A ,,.-Z:le,u~
    1uu±ttf\.s &-:i.e. -fir~hS' l f'\ kl- ~ rveuet'·<g Q~Vhte- q_
              ".)!1, =Pi ~,Fi rt-t::' ~ c ~~l Cl .-J ~ w;;d
    1
     ~

     ~ 3~Ve.--)'J"e.A:)f:e... c=',,vet\, d3/:ef ~-eanH,¥ks {.,P~ &J
     by 30/1.ec,.v\~#~~ilre,Gc.p-k                      ~s:J~rr5-l;s-~
     ~e.    ,,£ J: we& -s.-f.?II ttV\-1::ke- ep_) w:-1:A.ov;e....d?-W~ er
     ~ f-Lwcd:.      even      Op   Jk_, Co[b.pc)v/1.d beccv seTlV;:J:)LJo+
      pcr,v f/;Wh'<il).So_cd Fcr, red:f<C~Ceil :z µ/{M Ir>;~
    .±Fey ~~fliPJB ~up±cf' R~tl c.erd ,S; i:tvi,.,5~·
    ·Pv~h r:he~ ~0"--bod:&__0-;r/lpd/?d ±key cue ooto~
     bdlu; e&r /b £,/kw ~ , lOd,tc;&& -&yAPP?f":1--.,Jq 1k,
     o~'-'¼ $-~V~ ~ezc}..ov~ 6r-i-io 4-fJ.e_ CoP'l\-pu..1nol ~.l\d ~ -erd~
    U {) ~~~'9-S·b-'u0k      /CX!>t1--~1~ _prtSon 0f ?>h ·-t/4.e_ :J:;,-1::'ef'rtei:
(   ct ecP'np~)
    Case           o;lL '"-
         3:20-cv-00474      ~ ~
                         Document       b~s~tty
                                  2 Filed 04/29/20 Page
                                                   l ~()4 of---y ~bev~
                                                          0 8 PageID #: 10

     {'on   4k1., Dri. Sar"'
V.   RELIEF

     (State BRIEFLY exactly what you want this Court to do for you. Make NO legal arguments.

     Cite NO cases or statutes.)

     ~;/ ~re~             6\oce-0\J l~~e.-          wq5     ..fA1e£lfiv;e.J 12tq bhmLd
     bve-_pu./ lY\,ie- CJ f?t ... ho-f Ji.ey            ,5-/;fe-cl--/k.yc/4rJ ~~ hw!)-e 8::-o
      oi:& ,ot'k~c>n °'Y\J/·more- 01v)--/Aek q,-e.- ~ e . \ A. /J-.'Bb:tcA(\,/
                                               :


     ~~ fl- X Gt,t.f'$'<'2~ctJk~1J~~orrpdutrd ~f _:Lela ~&µIr
     ~cJ~'l& ~ ~6tnr?-~d~/A :Iczlsa/~~e, ~ s ci~'°tS:b~ ."
     &iscrder, C~,(y~-S.                   ~:r
                                            ., 1:beJ • -e               (pr)   be...(,l<e...er_ ~ & ~ / A - ,
     I 0Ne) hereby certify under penalty of perjury that the above complaint is true to the best of
     my (our) information, knowledge and belief.

     Signed t h i s ~ ~ day o f ~                                  d.3d              , 20 ;Ji!::,.
                                         ✓-




                                           Sigp.ature of plaintiff(s)




                                                    5




     Case 3:20-cv-00474 Document 2 Filed 04/29/20 Page 5 of 8 PageID #: 11
 ±JI -~kJJ__                   -      -       - - - - - - - < - - = -~
- --   ---l-l-''---=-::.>'J--..~ ~A-,- - - - -- --           - --         - - - -




         Case 3:20-cv-00474 Document 2 Filed 04/29/20 Page 6 of 8 PageID #: 12
Case 3:20-cv-00474 Document 2 Filed 04/29/20 Page 7 of 8 PageID #: 13
Case 3:20-cv-00474 Document 2 Filed 04/29/20 Page 8 of 8 PageID #: 14
